  Case 2:20-cv-09589-RGK-MAA Document 10 Filed 11/10/20 Page 1 of 1 Page ID #:31

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:20-cv-09589-RGK-MAA                                         Date     11/10/2020
 Title             Orlando Garcia v. Sehan Los Angeles, LLC et al



 Present: The                    R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
 Honorable
                Joseph Remigio (not present)                                   Not Reported
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                  None
 Proceedings:                 IN CHAMBERS — ORDER TO SHOW CAUSE

        The Complaint filed in this action asserts a claim for injunctive relief arising out of an alleged
violation of the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12010-12213, and a claim for
damages pursuant to California’s Unruh Civil Rights Act (“Unruh Act”), Cal. Civ. Code §§ 51-53. It
appears that the Court possesses only supplemental jurisdiction over the Unruh Act claim, and any other
state law claim that plaintiff may have alleged, pursuant to the Court’s supplemental jurisdiction. See 28
U.S.C. § 1367(a).

        The supplemental jurisdiction statute “reflects the understanding that, when deciding whether to
exercise supplemental jurisdiction, ‘a federal court should consider and weigh in each case, and at every
stage of the litigation, the values of judicial economy, convenience, fairness, and comity.’” City of
Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 173, 118 S. Ct. 523, 534, 139 L. Ed. 2d 525 (1997)
(emphasis added) (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350, 108 S. Ct. 614, 619, 98
L. Ed. 2d 720 (1988)). The Court therefore orders plaintiff to show cause in writing why the Court
should exercise supplemental jurisdiction over the Unruh Act claim and any other state law claim
asserted in the Complaint. See 28 U.S.C. § 1367(c).

        In responding to this Order to Show Cause, plaintiff shall identify the amount of statutory
damages plaintiff seeks to recover. Plaintiff and plaintiff’s counsel shall also support their responses to
the Order to Show Cause with declarations, signed under penalty of perjury, providing all facts
necessary for the Court to determine if they satisfy the definition of a “high-frequency litigant” as
provided by California Civil Procedure Code sections 425.55(b)(1) & (2). Plaintiff shall file a
Response to this Order to Show Cause by no later than November 17, 2020. Failure to timely or
adequately respond to this Order to Show Cause may, without further warning, result in the dismissal of
the entire action without prejudice or the Court declining to exercise supplemental jurisdiction over the
Unruh Act claim and the dismissal of that claim pursuant to 28 U.S.C. § 1367(c).

         IT IS SO ORDERED.

                                                                                        Initials of preparer: jre

CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
